—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered December 20, 1990, convicting him of robbery in the first degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court’s jury charge erroneously diluted the reasonable doubt standard is unpreserved for appellate review (see, CPL 470.05 [2]; People v Fehr, 75 NY2d 836), and, in any event, without merit (see, People v Antommarchi, 80 NY2d 247; People v Baucom, 154 AD2d 688).
We have examined the defendant’s remaining contention and find it to be devoid of merit (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Eiber, Ritter and Santucci, JJ., concur.